FOR IMMEDIATE RELEASE Contact: Greg Steffens, President April 29, 2009 (573) 778-1800 SOUTHERN MISSOURI BANCORP REPORTS THIRD QUARTER RESULTS, DECLARES QUARTERLY DIVIDEND OF $.12 PER SHARE, Poplar Bluff, Missouri - Southern Missouri Bancorp, Inc. (“Company”) (NASDAQ: SMBC), the parent corporation of Southern Missouri Bank and Trust Co. (“Bank”), today announces net income available to common shareholders for the third quarter of fiscal 2009 of $865,000, a decrease of $33,000, or 3.7%, as compared to $898,000 in net income available to common shareholders earned during the same period of the prior fiscal year. Third quarter earnings were $0.42 per diluted common share, an increase of 5.0% as compared to $0.40 per diluted common share earned during the same period of the prior fiscal year. Net income available to common shareholders for the first nine months of fiscal 2009 was $2.6 million, an increase of $60,000, or 2.3%, as compared to $2.6 million in net income available to common shareholders earned during the same period of the prior fiscal year. Earnings for the first nine months of the fiscal year were $1.24 per diluted common share, an increase of 6.0% as compared to $1.17 per diluted common share earned during the same period of the prior fiscal year. The increase in quarterly and year-to-date earnings was due primarily to an increase in net interest income for the three- and nine-month periods ended March 31, 2009, of $500,000 and $2.0 million, respectively, partially offset by decreases of $19,000 and $633,000, respectively, in noninterest income, increases of $354,000 and $723,000, respectively, in noninterest expense, and increases of $60,000 and $460,000, respectively, in loan loss provisions, all as compared to the same periods of the prior year. Dividend Declared: The
